George, J.
(After stating the foregoing facts.)
1. Upon the first question raised by the demurrer, the c’ase is controlled by the decision in Davis v. First National Bank of Blakely, 139 Ga. 702 (78 S. E. 190, 46 L. R. A. (N. S.) 750), where it was held: “ Where a suit was brought to cancel a deed, to have the land described in it decreed to belong to the plaintiff, to have an accounting, to recover double the usurious interest alleged to have been paid to the grantee, a national bank, and to obtain other equitable relief, if the plaintiff authorized her attorneys to enter into a consent decree fixing the amount required to be paid by her to the defendant in discharge of all liabilities against her and the property at $5,000, and expressly instructed them that she would not consent to a compromise or settlement of the case except upon such terms, to which the attorneys agreed, which instructions were known to the adverse party through its leading attorney; and if nevertheless the defendant’s leading attorney persuaded the plaintiff’s counsel to disregard such instruction, and induced them to consent to a decree fixing such liability at $15,000, declaring the debt to be hers and not that of her husband, as she alleged it was, and directing that in default of payment by her the land should be sold as provided therein, a consent decree so entered could be set aside by the client upon proper proceedings therefor, duly commenced.”
2. Upon the second question, the plaintiff in the equity suit can not go behind the judgments by affidavit of illegality, and attack the judgments upon the ground that they were rendered by the consent of his counsel, without plaintiff’s knowledge or consent, in direct opposition to his instructions to his attorney, and with the knowledge of the adverse party of the violation of such instructions. Civil Code (1910), § 5311; Tumlin v. O’Bryan, 68 Ga. 66; Southern Railway Co. v. Daniels, 103 Ga. 541 (29 S. E. 761); Fitzgerald Granitoid Co. v. Alpha Portland Cement Co., 15 Ga. App. 174 (82 S. E. 774). It is obvious that illegality was not an available remedy.

Judgment affirmed.


All the Justices concur.